EXHIBIT LIST OF SUBSIDIARIES Jurisdiction AET Holdings Limited(22) Mauritius Continental Circuits InternationalInc.(3) Barbados Davos Group Limited(5) British Virgin Islands Hadco Corporation(10) Massachusetts, USA Hadco Foreign Sales Corp.(3) US Virgin Islands Hadco Santa Clara,Inc.(3) Delaware, USA Pentex-Schweizer CircuitsGmbH(19) Germany PT. Sanmina-SCI Batam(19) Indonesia Sanmina (B.V.I.)(12) British Virgin Islands Sanmina CaymanLtd.(6) British West Indies Sanmina Enclosure Systems Hungary Limited Liability Company(10) Hungary Sanmina Enclosure Systems Limited(23) Scotland Sanmina Foreign Sales Corporation(10) Barbados Sanmina France SAS(7) France Sanmina International AG(10) Switzerland Sanmina SAS(10) France Sanmina SPV, LLC(12) Delaware Sanmina-SCI (Asia) Limited(5) Hong Kong Sanmina-SCI (China) Limited(5) Hong Kong Sanmina-SCI (H.K.) Limited(5) Hong Kong Sanmina-SCI (Shenzhen)Ltd.(9) China Sanmina-SCI AB(18) Sweden Sanmina-SCI Australia PTYLTD(17) Australia Sanmina-SCI Cable SystemsGmbH(16) Germany Sanmina-SCI Central Services(10) France Sanmina-SCI Circuits (Wuxi)Co.Ltd.(9) P.R.C. Sanmina-SCI Circuits PteLtd(19) Singapore Sanmina-SCI Corporation Delaware, USA Sanmina-SCI Corporation (Malaysia) SDN BHD(4) Malaysia Sanmina-SCI de MexicoS.A. de C.V.(10) Mexico Sanmina-SCI do Brasil IntegrationLtd(11) Brazil Sanmina-SCI do BrasilLtda(10) Brazil Sanmina-SCI do Brasil TechnologyLtda(19) Brazil Sanmina-SCI Dutch Holding B.V.(19) Netherlands Sanmina-SCI Electronics PteLtd.(22) Singapore Sanmina-SCI Enclosure Systems (Shenzhen) Limited(13) China Sanmina-SCI Enclosure Systems (Suzhou)Co.Ltd.(13) China Sanmina-SCI Enclosure Systems, (Asia)Ltd(8) Hong Kong Sanmina-SCI Enclosure Systems Oy(12) Finland Sanmina-SCI Enclosure Systems AB(12) Sweden Sanmina-SCI Espana, S.L.U.(22) Spain Sanmina-SCI Eskilstuna AB(18) Sweden Sanmina-SCI France EMS(7) France Sanmina-SCIGmbH(10) Germany Sanmina-SCI GermanyGmbH(16) Germany Jurisdiction Sanmina-SCI EMS Haukipudas Oy(12) Finland Sanmina-SCI Holding AB(6) Sweden Sanmina-SCI HoldingsGmbH&Co. KG(10) Germany Sanmina-SCI Holdings Australia PTYLTD(19) Australia Sanmina-SCI Hungary Electronics Manufacturing Limited Liability Company(19) Hungary Sanmina-SCI India Private Limited(1) India Sanmina-SCI InternationalGmbH(6) Switzerland Sanmina-SCI Ireland(20) Ireland Sanmina-SCI Israel EMSLtd(19) Israel Sanmina-SCI Israel Medical Systems,Ltd(19) Israel Sanmina-SCI Investments PteLtd.(19) Singapore Sanmina-SCI Kista AB(15) Sweden Sanmina-SCI ManagementGmbH(10) Germany Sanmina-SCI Netherlands Holding B.V.(12) Netherlands Sanmina-SCI Optical Technology (Shenzhen) Ltd (24) China Sanmina-SCI PCB EuropeGmbH&Co. KG(14) Germany Sanmina-SCI Real Estate Partnership(10) France Sanmina-SCI RSP de Mexico,S.A. de C.V.(10) Mexico Sanmina-SCI Systems (Canada)Inc.(10) Canada Sanmina-SCI Systems (Kunshan)Co., Limited(9) China Sanmina-SCI Systems (Malaysia) SDN BHD(19) Malaysia Sanmina-SCI Systems (Thailand) Limited(12) Thailand Sanmina-SCI Systems de MexicoS.A. de C.V.(25) Mexico Sanmina-SCI Systems Holdings,Inc.(10) Delaware, USA Sanmina-SCI Systems Ireland Limited(12) Ireland Sanmina-SCI Systems IsraelLtd(19) Israel Sanmina-SCI Systems Japan,LTD (KK)(19) Japan Sanmina-SCI Systems Singapore PTE.LTD.(26) Singapore Sanmina-SCI Systems TaiwanLtd.(22) Taiwan Sanmina-SCI Systems Tel AvivLtd.(20) Israel Sanmina-SCI Technology India Private Limited(22) India Sanmina-SCI Technology Limited(9) Cayman Sanmina-SCI UK Limited(19) UK Sanmina-SCI Verwaltungs Gmbh(10) Germany Sanmina-SCI Pte.Ltd.(22) Singapore Sanmina-SCI/Tag de Mexico,S.A. de C.V.(25) Mexico SCI Brockville Corporation(19) Canada SCI Development, Ltd.(10) UK SCI Foreign Sales,Inc.(10) Barbados SCI Technology,Inc.(10) Alabama, USA SCIMEX,Inc.(10) Alabama, USA (1) A subsidiary of AET Holdings Limited (2) A subsidiary of Davos Group Limited (3) A subsidiary of Hadco Corporation (4) A subsidiary of Hadco Santa Clara,Inc. (5) A subsidiary of Sanmina (B.V.I.) (6) A subsidiary of Sanmina International AG (7) A subsidiary of Sanmina SAS (8) A subsidiary of Sanmina-SCI (Asia) Limited (9) A subsidiary of Sanmina-SCI (China) Limited (10) A subsidiary of Sanmina-SCI Corporation (11) A subsidiary of Sanmina-SCI do Brasil TechnologyLtda (12) A subsidiary of Sanmina-SCI Dutch Holding B.V. (13) A subsidiary of Sanmina-SCI Enclosure Systems, (Asia)Ltd (14) A subsidiary of Sanmina-SCIGmbH (15) A subsidiary of Sanmina-SCI Holding AB (16) A subsidiary of Sanmina-SCI HoldingsGmbH&Co. KG (17) A subsidiary of Sanmina-SCI Holdings PTYLTD (18) A subsidiary of Sanmina-SCI Kista AB (19) A subsidiary of Sanmina-SCI PteLtd. (19) A subsidiary of Sanmina-SCI Systems Holdings,Inc. (20) A subsidiary of Sanmina-SCI Systems Ireland Limited (21) A subsidiary of Sanmina-SCI Systems IsraelLtd (22) A subsidiary of Sanmina-SCI Systems Singapore PTE.LTD. (23) A subsidiary of Sanmina-SCI UK Limited (24) A subsidiary of Sanmina-SCI Technology Limited (25) A subsidiary of SCIMEX,Inc.
